Title: Jesse D. Elliott to James Madison, 10 October 1834
From: Elliott, Jesse D.
To: Madison, James


                        
                            
                                Sir; 
                            
                            
                                
                                    Commandants Office, Navy Yard, Boston,
                                
                                October 10th 1834.
                            
                        
                         
                        Fully knowing the patriotic zeal with which you commenced & continued the last War with Great
                            Britain, & perceiving, also, the support which you derived from the Frigate Constitution, I have the pleasure of
                            forwarding to you a small relic of the old Ship, with the hope that it may long sustain you in the years of your declining
                            age. I have the honor to be Sir: Very Respectfully Your Obdt Servt
                        
                        
                            
                                J D Elliott
                            
                        
                    